      Case 1:18-cv-04309-PKC-KHP Document 67 Filed 10/15/19 Page 1 of 3



                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK


                                                  )
SECURITIES AND EXCHANGE                           )
COMMISSION                                        )
                                                  )
               Plaintiff,                         )
                                                  ) Civil Action No. 1:18-CV-04309-PKC-KHP
       v.                                         )
                                                  )
FRANCISCO ABELLAN VILLENA, et al.                 )
                                                  )
               Defendants.                        )
                                                  )

                                 MOTION TO CONTINUE
                            CASE MANAGEMENT CONFERENCE

       Defendant, James B. Panther, Jr., by and through his counsel, respectfully requests that

the Court continue the Case Management Conference hearing scheduled for October 18, 2019,

until a date following the completion of his parallel criminal proceeding in Arizona. In support

of this motion, Defendant states the following:

       On May 1, 2019, this Court granted the Department of Justice’s (“DOJ”) motion to stay

discovery in this case. Since that order, the criminal trial has been scheduled to begin in

December 2019. Presumably, DOJ will request that the stay remain in effect until completion of

the criminal case, and the Defendant has no new argument not previously presented to the Court

in opposition to that request. Counsel for the SEC has stated that it does not intend to oppose

this motion but may file a report to the Court.

       Accordingly, Defendant respectfully requests that this Court postpone the Case

Management Conference until the criminal matter is resolved. In the alternative, Defendant

requests that his counsel be permitted to participate by telephone in the scheduled Case
      Case 1:18-cv-04309-PKC-KHP Document 67 Filed 10/15/19 Page 2 of 3



Management Conference in order for the Defendant to preserve his assets for defense of the

criminal matter. Two proposed orders are attached.

       WHEREFORE, Defendant requests that the Court grant his Motion.


                                                     Respectfully submitted,

                                                     /s/ Russell D. Duncan
                                                     Russell D. Duncan, Esq.
                                                     Clark Hill PLC
                                                     1001 Pennsylvania Avenue, N.W.
                                                     Suite 1300 South
                                                     Washington, DC 20004
                                                     Telephone: (202) 640-6657
                                                     Facsimile: (202) 552-2377
                                                     Email:        rduncan@clarkhill.com

                                                     Counsel for Defendant
                                                     James B. Panther, Jr.




                                              2
       Case 1:18-cv-04309-PKC-KHP Document 67 Filed 10/15/19 Page 3 of 3



                                CERTIFICATE OF SERVICE

        I hereby certify on this 15th day of October, 2019, a true and correct copy of the above

and foregoing Motion To Continue Case Management Conference was electronically filed with

the Clerk of the Court through ECF, which will send notice to the following counsel of record:

               Daniel J. Maher
               Duane K. Thompson
               Marc E. Johnson
               Jennie B. Krasner
               Securities and Exchange Commission
               100 F Street, N.E.
               Washington, DC 20549

               Tracee Plowell
               Michelle R. Pascucci
               Department Of Justice
               1400 New York Avenue
               Washington, DC 20005




                                                    /s/ Russell D. Duncan
                                                    Russell D. Duncan, Esq.




                                               3
222527737.2
